1 N.Y.3d 564 (2003)
MITSUHIRO HONZAWA et al., Respondents,
v.
HIROKUNI HONZAWA et al., Appellants.
Court of Appeals of the State of New York.
Submitted December 8, 2003.
Decided December 23, 2003.
Appeal, insofar as taken from that portion of the Appellate Division order that denied appellants' motion to enlarge the record and affirmed Supreme Court's order denying appellants' motion to vacate the judgment, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the *565 ground that no substantial constitutional question is directly involved.